Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 was filed after the mailing date of the Final Rejection on 09/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
Applicant’s amendment filed 11/09/2021has been entered. Claims 1 and 3-15 remain pending. 

Response to Arguments
Applicant’s arguments, see page 7 of Applicant Remarks, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 11, and 13-15  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burd (US20180210436) in view of Hammer (DE102007062919A1) and Mars (US20190102494).  Applicant’s Amendment to Claim 1 of “the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor” changes the interpretation of the claim. Burd teaches in [0021] that a model performs calculations on the status, efficient, and faults to determine the health, and that the model used in the simulation of the equipment is used to compare the current performance of the system and its components to the simulation.
In response to applicant's argument that on pages 8-9, with regard to Burd detail that it is “drawn to large-scale digital twins of entire facilities, including not only sensors but also processing equipment and flowsheet models”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Burd teaches in [0008] that the facility digital twin includes models for the systems and devices including the processing equipment in the facility and the sensors in the facility.  As it includes sensors and digital twins of the sensors, Burd teaches the limitations of the instant application as detailed 

Under the Applicant’s Request for Harmonization on Page 11 of Applicant’s Remarks, Applicant details that the Hammer reference has been considered by the German Patent Office and the European Patent Office.  Currently, the Hammer reference is being interpreted differently, and is not the sole reference being considered. Furthermore, the European Patent Office and the German Patent office indicating allowable subject matter does not make an application allowable universally. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US20180210436) in view of Hammer (DE102007062919A1; #3 on IDS dated 08/10/2020) and Mars (US20190102494).
In regards to Claim 1, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), and wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
	Burd does not teach “wherein the sensor has a sensor housing having at 5least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element, and at least one mechanical component.”
	Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer does not teach “wherein the digital twin is stored in a database.”
	Mars teaches “wherein the digital twin is stored in a database (server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the 

	In regards to Claim 3, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Mars further teaches “the simulation considers and simulates at least an ageing of the sensor (generates residual life predictions for the physical asset – [0054]).”

	In regards to Claim 7, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Burd further teaches “the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors (measurements devices to indicate temperature, pressure, state and other conditions – [0018]).”

	In regards to Claim 11, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Mars further teaches “during an operating phase of the sensor, the data of the sensor is continuously transferred or transferred at fixed intervals to the digital twin sensor (data collect performed automatically and continuously and transmitted to server to permit processing to update digital twin – [0053]).”

In regards to Claim 13, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Burd further teaches “the data model comprises construction data, functional data and/or design data of the sensor (static models include asset model that describes the devices including sensors of the system – [0021]).”

	In regards to Claim 14, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Burd further teaches “the database is configured to transmit a simulation result to a human-machine interface (computer system includes aa graphics adaptor, and display coupled to the graphics adaptor – [0023]).”

In regards to Claim 15, Burd teaches “A method with a sensor (industrial facility including sensors – [0021]), wherein the sensor has at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and wherein the sensor has at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), and wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), the method comprising the steps of: storing the digital twin sensor (integrated facility digital twin implemented on computer system with processor and memory – [0021]), the digital twin sensor forming a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), the sensor and the digital twin sensor being connected to one another via an interface; transmitting data at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]); simulating a detection quality of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd does not teach “the sensor has a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element and at least one mechanical component.”
Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.

	Mars teaches “storing the digital twin in a database (server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Mars to store the digital twin in a database.  Doing so would improve the determination of the condition of state by improving the digital twin model.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hammer and Mars, and Gu (CN105741005A).
	In regards to Claim 4, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “a result of the simulation is at 25least an identification of a weakest component of the sensor.”
	Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 5, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “a result of the simulation is at least a time until failure of the weakest component of the sensor.”
	Gu teaches “a result of the simulation is at least a time until failure of the weakest component of the sensor (simulation model determines remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Gu to use the simulation to predict remaining service life.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 6, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
	Gu teaches “a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hammer, Mars, and Altendorf (US20200012249).
	In regards to Claim 8, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 9, Burd in view of Hammer, Mars, and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “the specific pieces of (configuration settings, measurement location relevant information for field device – [0011]).”

	In regards to Claim 10, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor.”
	Altendorf teaches “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor (identification information of the field device is transmitted to the server, digital image of field device is determined based on the identification information – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Altendorf to use identification between physical twin and digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 12, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above except for “the data are parameterization data.”
(parameterize parameter values of the field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Altendorf to use parameters about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Y.K./Examiner, Art Unit 2863                      

/TARUN SINHA/Primary Examiner, Art Unit 2863